

115 S929 RS: Invest in Rural Small Business Act of 2017
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 197115th CONGRESS1st SessionS. 929IN THE SENATE OF THE UNITED STATESApril 25, 2017Mrs. Shaheen (for herself, Mr. Brown, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipAugust 2, 2017Reported by Mr. Risch, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo improve the HUBZone program.
	
 1.Short titleThis Act may be cited as the Invest in Rural Small Business Act of 2017. 2.Flexibility for residency in HUBZonesSection 3(p)(5)(A)(i)(I) of the Small Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)) is amended by striking 35 percent each place that term appears and inserting 33 percent.
 3.Enabling local communities to maximize economic potentialThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 3(p)(1) (15 U.S.C. 632(p)(1))—
 (A)in subparagraph (E), by striking or at the end; (B)by redesignating subparagraph (F) as subparagraph (G); and
 (C)by inserting after subparagraph (E) the following:  (F)another qualified area designated by the Administrator under section 31(d); or; and
 (2)in section 31 (15 U.S.C. 657a)— (A)by redesignating subsection (d) as subsection (e); and
 (B)by inserting after subsection (c) the following:  (d)Other qualified areas (1)DefinitionsIn this subsection—
 (A)the term covered area means an area in a State— (i)that is located outside of an urbanized area, as determined by the Bureau of the Census; and
 (ii)with a population of not more than 50,000; (B)the term governor means the chief executive of a State; and
 (C)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.
 (2)DesignationA governor may petition the Administrator to designate one or more covered areas as a HUBZone if the average unemployment rate of each covered area for which the designation is sought is not less than 120 percent of the average unemployment rate of the United States or of the State in which the covered area is located, whichever is less, based on the most recent data available from the American Community Survey conducted by the Bureau of the Census.
 (3)CriteriaIn reviewing a petition submitted by a governor under paragraph (2), the Administrator may consider—
 (A)the potential for job creation and investment; (B)the demonstrated interest of small business concerns in the covered area to participate in the HUBZone program established under this section 31; and
 (C)the consideration by State and local government officials of a HUBZone as part of an economic development strategy.
 (4)PetitionWith respect to a petition submitted by a governor to the Administrator under paragraph (2)— (A)the governor may submit not more than 1 petition in a fiscal year unless the Administrator determines that an additional petition from the State of the governor is appropriate;
 (B)the governor may not submit a petition for more than 10 percent of the total number of covered areas in the State of the governor; and
 (C)if the Administrator grants the petition and designates one or more covered areas as a HUBZone, the governor shall, not less frequently than annually, submit data to the Administrator certifying that each covered area designated by the Administrator continues to meet the requirements of clauses (i) and (ii) of paragraph (1)(A).
 (5)ProcessThe Administrator shall establish procedures— (A)to ensure that the Administration accepts petitions under paragraph (2) from all States each fiscal year; and
 (B)to provide technical assistance, before the filing of a petition under paragraph (2), to a governor who is interested in filing such a petition..
 4.Ensuring timely consideration of HUBZone applicationsSection 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) is amended by adding at the end the following:
			
 (C)Review of applicationsNot later than 60 days after the date on which the Administrator receives an application from a small business concern to be certified as a qualified HUBZone small business concern under subparagraph (A)(i), the Administrator shall approve or deny the application..August 2, 2017Reported with amendments